Citation Nr: 1206073	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss and for tinnitus was denied in therein.  An appeal was perfected by the Veteran as to each of these determinations.  

In December 2011, the Board referred this matter for a Veteran's Health Administration (VHA) opinion.  Adjudication now may proceed as a VHA opinion dated in January 2012 has been associated with the claims file.  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's bilateral hearing loss is related to his service.

2.  The weight of the evidence shows that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for bilateral hearing loss and for tinnitus.  This constitutes a full grant of the benefits sought in the Veteran's claim.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his in-service noise exposure.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic 
disease of the nervous system like sensorineural hearing loss to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).


Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 reveals that he had active service in the United States Air Force from March 1961 to March 1965.  It also reveals that he was an aircraft mechanic.

Audiometric results were reported pursuant to the standards set by the American Standards Association (ASA) during the Veteran's service.  Standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) since November 1, 1967, however.  

Service treatment records document the following.  The Veteran denied ear trouble at his March 1961 enlistment examination.  His hearing was 15/15 upon whisper testing conducted then.  Audiometric testing was performed in April 1961, but the results were presented graphically instead of numerically.  Converted to ISO-ANSI standards, pure tone thresholds, in decibels, for audiometric testing conducted in May 1961 were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
5
0
0
20
5

Converted to ISO-ANSI standards, pure tone thresholds, in decibels, for September 1962 audiometric testing were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
Not measured
5
LEFT
15
15
15
Not measured
15

It was noted at that time that the Veteran seldom or never wore ear protection.  Audiometric testing was performed in December 1964, but the results were presented graphically instead of numerically.  The Veteran denied ear trouble at his January 1965 separation examination.  Converted to ISO-ANSI standards, pure tone thresholds, in decibels, during the audiometric testing portion of this examination were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
10
0
0
0
0

In November 2007, the Veteran underwent a VA audiological examination.  He complained of bilateral decreased hearing, particularly difficulty hearing conversation in the presence of background noise, and bilateral constant high-pitched tinnitus.  No information was supplied with respect to the onset of the hearing loss.  The onset of the tinnitus was reported to be gradual and "at least 20 years ago."  Military noise exposure from aircraft and flight line operations from his work as an aircraft mechanic was described by the Veteran.  He also described civilian occupational noise exposure as a pipe fitter/welder, a position in which hearing protection sometimes was worn.  He finally described recreational noise exposure from hunting without use of hearing protection.

The examiner, in addition to interviewing the Veteran, reviewed his claims file.  Service treatment records were found to show hearing within normal limits bilaterally at the 1965 separation examination as well as no complaint or diagnosis of tinnitus.  Relevant testing then was conducted by the examiner.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
60
75
LEFT
25
15
30
65
70

Speech recognition scores on the Maryland CNC word list test were 96 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed bilateral normal falling to severe sensorineural hearing loss.  Then, the examiner opined that the Veteran's hearing loss and tinnitus are not the result of acoustic trauma during military service.  Noted in this regard was that his service treatment records are silent for hearing loss and tinnitus.  Also noted was that noise-induced hearing loss/tinnitus occurs at the time of the exposure, not after the noise has ceased.

Military noise exposure was conceded on the basis of the Veteran's duties as an aircraft mechanic during service in the December 2007 rating decision.

In his February 2008 notice of disagreement (NOD) and September 2008 Appeal to Board (Form 9), the Veteran stated that he was exposed to severe noise trauma on an almost daily basis during the four years he was a jet aircraft mechanic for the United States Air Force.  He indicated that his hearing loss and tinnitus conditions started in the service and have significantly worsened since his separation.

The Board found the opinions rendered as part of the November 2007 VA audiological examination deficient in the December 2011 VHA opinion request.  Specifically, it was noted that the examiner based them solely on the fact that no hearing loss or tinnitus was documented in service contrary to Ledford and Hensley.  Also noted was that the examiner did not discuss or even reference the April 1961 and December 1964 graphical audiometric testing results.  The Board pointed out that it may interpret these results into numerical results if able to do so.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may engage in such interpretation if it felt it had the expertise); see also Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in such interpretation because it involves fact finding but that the Board, as fact finder, can).  Then it was determined that such interpretation by the Board in this case appeared difficult.  As such, it was directed that this interpretation be undertaken in addition to providing opinions regarding whether the Veteran's bilateral hearing loss and tinnitus were related to his service.

In the January 2012 VHA opinion, pure tone thresholds, in decibels, for the April 1961 and December 1964 audiometric testing were converted to ISO-ANSI standards during interpretation.  They were found as follows in April 1961: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
Not reported
20
5
LEFT
5
0
0
10
0

They were found as follows for December 1964:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
5
0
0
15
20

Comparing these and the other in-service audiometric tests, it was determined that there was little to no variability with the exception of September 1962.  A threshold shift of 15 decibels in the left ear at 1000, 2000, and 4000 Hertz was shown at that time.  

The VHA opinion agreed with the VA examiner that noise-induced hearing loss occurs at the time of noise exposure and not after the noise ceases.  The possibility that the aforementioned in-service threshold shift was temporary, since it was not repeated upon further assessment, following acoustic trauma was recognized.  However, the bilateral high frequency hearing loss found at the November 2007 VA audiological examination was found to be suggestive of and consistent with noise trauma.  As such, the first conclusion reached was that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military related acoustic trauma.  The next conclusion reached was that this hearing loss was exacerbated by post-service occupational and recreational noise exposure as well as by presbycusis.  The final conclusion reached was that, based on the configuration of the Veteran's hearing loss and his conceded acoustic trauma, it is at least as likely as not that his tinnitus is a symptom associated with the hearing loss.  In other words, tinnitus through association with hearing loss also is related to military related acoustic trauma.

Given the above, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  Each of the requirements for general direct service connection have been met with respect to both.

That the Veteran currently has bilateral hearing loss is undisputed.  A diagnosis of bilateral normal falling to severe sensorineural hearing loss is of record.  Recent pure tone thresholds for both ears and speech recognition scores for the left ear reveal that this loss constitutes a disability for VA purposes.  

Also undisputed is that the Veteran currently has tinnitus.  No explicit diagnosis of tinnitus is of record.  Such a diagnosis is implicit given that opinions regarding it have been made, however.  Further, the Veteran has reported tinnitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  In addition to being competent to report tinnitus, the Veteran is credible.  There indeed appears to be no significant reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  

Regarding an in-service acoustic trauma, the Veteran is competent to report in-service noise exposure from working on and around aircraft.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard because, once again, there is no reason to doubt him.  The Veteran's DD-214 indeed reveals that he was an aircraft mechanic.  Military noise exposure has been conceded on the basis of his aircraft mechanic duties.  See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of a Veteran's service).

A nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service ear injury in the form of noise exposure finally is shown.  Although negative opinions first were rendered, deficiencies with them required that additional opinions be obtained.  The subsequent VHA opinion rendered positive opinions as to both issues on appeal.  No deficiencies in the VHA opinion are identified.  What was documented in the Veteran's service treatment records was not found to be dispositive.  See 38 C.F.R. § 3.303(d); Ledford, 3 V.et App. at 87; Hensley, 5 Vet. App. at 155.  Consideration rather was given to his entire medical history in forming the opinions, as is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The rationale for them also was set forth, as is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120  .

Nothing more is needed to establish the Veteran's entitlement to general direct service connection for bilateral hearing loss and for tinnitus.  Service connection accordingly is granted to him.  As such, it is unnecessary to consider whether this benefit could be granted for bilateral hearing loss, tinnitus, or both under any other theory of entitlement.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


